          CASE 0:19-cv-02580-ECT-LIB Doc. 56 Filed 06/29/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Del Shea Perry, Trustee for the Heirs and             Case No. 19-cv-2580-ECT-LIB
 Next of Kin of Hardel Harrison Sherrell,
                                                 NOTICE OF WITHDRAWAL
                       Plaintiff,                     OF COUNSEL
 v.

 Beltrami County, et al.

                       Defendants.


      PLEASE TAKE NOTICE, pursuant to Rule 83.7(a) of the Local Rules of the United

States District Court for the District of Minnesota that Bradley R. Prowant, Esq. hereby

withdraws as counsel for Defendants MEnD Correctional Care, PLLC, Todd Leonard, MD,

Stephanie Lundblad, CNP, Crystal Pedersen, RN, Michelle Skroch, RN, and Madison

Brewster, Health Technician (“MEnD Defendants”) in the above-entitled proceeding.

Anthony J. Novak and Carolin J. Nearing from Larson · King, LLP will remain counsel of

record.

Dated: June 29, 2021                    Larson • King, LLP

                                        By     s/Bradley R. Prowant
                                        Anthony J. Novak (#0351106)
                                        Carolin J. Nearing (#0291791)
                                        Bradley R. Prowant (#0396079)
                                        2800 Wells Fargo Place
                                        30 East Seventh Street
                                        St. Paul, MN 55101
                                        (651) 312-6500 Telephone
                                        tnovak@larsonking.com
                                        cnearing@larsonking.com
                                        bprowant@larsonking.com

                                        Attorneys for Defendants MEnD Defendants
